Citation Nr: 1217128	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-33 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for post-traumatic epilepsy. 


REPRESENTATION

Appellant represented by:	Mr. Larry D. Schuh, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1979 to June 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 and a February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  In the May 2007 rating decision, the RO denied the Veteran's claims for service connection for neck, low back and right hip disorders, and, by the way of the February 2011 rating decision, the RO denied the claim for service connection for posttraumatic epilepsy.   

In March 2011, the Veteran testified before the undersigned during a hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.

The Board notes that during the March 2011 hearing, the Veteran and his representative, articulated that the Veteran's main symptomatology (chronic pain) involving his neck, low back and right hip has been variously diagnosed, resulting in additional initial adjudication, throughout the appeal.  The Veteran submitted evidence that his symptomatology had been diagnosed as fibromyalgia.  The RO denied this claim in decisions dated in January 2010 and July 2010.  The Veteran's claimed symptomatology has also been diagnosed as denervation atrophy.  By way of a February 2011 decision, the RO denied that claim as well.  In being cognizant of the Court of Appeals for Veterans Claims (Court) holding that VA should consider alternative current conditions within the scope of the filed claim, the Board found that other related diagnoses might be considered as part of the Veteran's current claims on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In June 2011, the Board remanded the matters of entitlement to service connection for neck, low back and right hip disorders to the RO (via the Appeals Management Center (AMC)) for additional development.  Specifically, the Board instructed the RO/AMC to provide the Veteran with a VA examination in order to obtain clear identification of the nature of the Veteran's current disability(s) and an opinion as to the most likely etiology and time of onset of the current disorder(s).  The Board also instructed that the RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran has not yet received a statement of the case after his submission of a timely notice of disagreement from the February 2011 rating decision that denied his claim for service connection for post-traumatic epilepsy, in part, because there was no evidence of current disability.  Since then the Veteran has submitted various records that show he has been diagnosed with, and treated for, posttraumatic epilepsy (seizures) by VA.  Given the contentions raised by the Veteran in the statements attached to those documents, the Board finds the Veteran had intended these submissions to be a notice of disagreement to the RO's February 2011 rating decision denying his claim.  Since the Veteran has filed a notice of disagreement, a remand to the RO is necessary in order for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In regard of the remaining service connection issues on appeal, additional evidence has been revieced without waiver of consideration by the Agency of Original Jurisdiction (AOJ), and the matter must be remanded for the AOJ to consider the new evidence in the first instance. 

In addition, a review of the record reflects that the development requested by the Board's June 2011 remand was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Specifically, the Board finds that a remand is needed in order to provide the Veteran with another VA examination.  While the Veteran was provided with a VA spine and hip examination, the Veteran asserts that the examination is inadequate because, among other things, the VA examiner failed to test for, and/or comment on, his previous diagnosis of fibromyalgia.  See various statements in support of the claims dated in 2011.  The VA examination report shows diagnoses of neck pain, low back pain, and right hip pain, but there is no indication in the examination findings that the VA examiner clinically tested beyond orthopedic abnormalities.  The Board finds it pertinent that both the previous and subsequent treatment records reflect a diagnosis of fibromyalgia manifested by findings of chronic pain, that involve the Veteran's neck, low back and right hip.  See June 2009 private medical statement; and 2011 VA neurologic treatment records. 

Essentially, the Veteran and his representative contend that the VA examination is inadequate because the VA examiner failed to address his diagnosis of fibromyalgia as manifested by chronic pain in his neck, low back, and right hip.  A new examination is in order.  As noted in the Introduction, in compliance to the Court's holding in See Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board found that the Veteran's diagnosis of fibromyalgia should be considered within the scope of the filed claims. 

Since the February 2011 VA examiner failed to address the private and VA medical evidence reflecting a diagnosis of fibromyalgia, the Board finds the examination is inadequate, and another VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51(2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Prior to any examination, the RO should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a Statement of the Case as to the issues of entitlement to service connection for post-traumatic epilepsy.  The Statement of the Case should be sent to the latest address of record for the Veteran. The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2.  The RO/AMC should seek the Veteran's assistance in obtaining copies of any outstanding records of pertinent VA or private treatment.

3.  After receipt of any additional records, the RO/AMC should then schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and likely etiology of the Veteran's current disorder(s) manifested by chronic pain in his neck, low back and right hip (currently claimed as fibromyalgia).  The goal of the examination is twofold:  to obtain definitive diagnosis of any current disorder; and to obtain a medical opinion as to the likelihood that any diagnosed condition is related to service, including the November 1980 accident when the Veteran was hit by a motor vehicle as a pedestrian. 

In order to achieve this goal, the examiner should be asked to review the Veteran's complete claims file, including service medical records, prior examination reports (dated April 2007, March 2008, November 2009, November 2010, August 2011), the six medical statements from Dr. J. W. G. (dated January 2008 through April 2010), VA treatment records since 2011 reflecting diagnosis of fibromyalgia, and a copy of this remand.  The examiner should record in the examination report that he has reviewed these records. 

The examiner should provide a detailed review of the Veteran's history and current complaints pertaining to his claimed conditions.  The examiner should perform all studies deemed appropriate and set forth the findings in detail in the examination report.  The RO/AMC should make the claims file available to the examiner, who should review the entire claims file in conjunction with the examination.  The examiner should indicate this fact in the examination report.  

Following the review of the record and examination of the Veteran, the examiner is asked to answer the following questions. 

(1) Does the Veteran have a current diagnosis of fibromyalgia manifested by chronic pain that involves his neck, low back and right hip?

(2) Does the Veteran have any other diagnosed disorder(s) involving his neck, low back and/or right hip? And if so, please identified the nature of the disorder and the affected body part. 

(3)  For any disorder diagnosed, the examiner should provide a medical opinion as to the likely etiology and time of onset of such diagnosed conditions. 

(4) Specifically, the examiner should provide an opinion whether it is at least as likely as not (a 50% degree of probability or higher) that a diagnosed disorder had an onset during the Veteran's period of service or is due to any aspect of his period of service, including, including the November 1980 accident when he was hit by a motor vehicle as a pedestrian. 

The examiner should provide a rationale for any medical opinion expressed.  In doing so, the examiner is asked to include comments on the findings contained medical statements/opinions from the previous five medical professionals of record and how their findings contributed his or her overall medical conclusion about the nature and etiology of the Veteran's claimed disorder(s). 

4.  Thereafter, the RO/AMC should then re-adjudicate the claims.  If any benefit sought on appeal remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


